Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00563-CV

                               HOLLY RIDGE HEALTHCARE, P.A.,
                                         Appellant

                                                   v.

                     UNITED BIOLOGICS, LLC d/b/a United Allergy Services,
                                       Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 2014CV02437
                             Honorable Jason W. Wolff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 23, 2015

REVERSED AND REMANDED

           In this appeal of a default judgment, the parties filed a joint motion to reverse the trial

court’s judgment and remand the cause to the trial court for further proceedings. The parties jointly

assert that service was fatally defective; we agree. See TEX. R. CIV. P. 108; Primate Const., Inc.

v. Silver, 884 S.W.2d 151, 152 (Tex. 1994); Indus. Models, Inc. v. SNF, Inc., No. 02-13-00281-

CV, 2014 WL 3696104, at *4 (Tex. App.—Fort Worth July 24, 2014, no pet.) (mem. op.).
                                                                                      04-15-00563-CV


       The parties’ joint motion is granted; the trial court’s judgment is reversed and this cause is

remanded to the trial court for further proceedings. See TEX. R. APP. P. 42.1(a)(2), 43.2(d);

Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. 2001) (per curiam).


                                                  PER CURIAM




                                                -2-